Case 2:20-bk-21020-BR   Doc 238 Filed 07/06/21 Entered 07/06/21 14:45:51           Desc
                          Main Document Page 1 of 3


 1   CRAIG G. MARGULIES (SBN 185925)
     Craig@MarguliesFaithLaw.com
 2   JEREMY W. FAITH (SBN 190647)
     Jeremy@MarguliesFaithLaw.com                       FILED & ENTERED
 3   ORI S BLUMENFELD (SBN 259112)
     Ori@MarguliesFaithLaw.com
 4   MARGULIES FAITH, LLP                                     JUL 06 2021
     16030 Ventura Blvd., Suite 470
 5   Encino California 91436
     Telephone: (818) 705-2777                           CLERK U.S. BANKRUPTCY COURT
                                                         Central District of California
 6   Facsimile: (818) 705-3777                           BY fortier    DEPUTY CLERK


 7   Attorneys for Secured Creditors,
     Joseph Ruigomez, Jaime Ruigomez, and Kathleen Ruigomez
 8

 9
                          UNITED STATES BANKRUPTCY COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 LOS ANGELES DIVISION
12
     In re                                Case No.: 2:20-bk-21020-BR
13
     THOMAS VINCENT GIRARDI,              Chapter: 7
14
                                          ORDER RE: MOTION TO APPROVE
15                                Debtor. STIPULATION BETWEEN CHAPTER 7
16                                        TRUSTEE AND SECURED CREDITORS
                                          JOSEPH RUIGOMEZ, JAIME RUIGOMEZ,
17                                        AND KATHLEEN RUIGOMEZ FOR RELIEF
                                          FROM THE AUTOMATIC STAY UNDER 11
18                                        U.S.C. § 362 (ACTION IN NON-
                                          BANKRUPTCY FORUM)
19

20                                        Hearing Information:
                                          Date: July 6, 2021
21                                        Time: 2:00 p.m.
                                          Place: Courtroom 1668
22                                               Roybal Federal Building
23                                               255 E. Temple Street
                                                Los Angeles, CA 90012
24

25

26   ///

27   ///

28   ///
Case 2:20-bk-21020-BR        Doc 238 Filed 07/06/21 Entered 07/06/21 14:45:51                      Desc
                               Main Document Page 2 of 3


 1           Upon consideration of the Motion to Approve Stipulation for an order for Relief

 2   from the Automatic Stay in order to continue post-judgment collection actions against

 3   Erika Girardi (“Erika”) in the State Action (the “Motion”)1 (Dkt. No. 212); the Stipulation

 4   (Dkt. No. 211); the Declaration of the Trustee in support of the Motion; Opposition filed

 5   by Elissa D. Miller, in her capacity as the Chapter 7 trustee for the bankruptcy estate of

 6   Girardi Keese (“GK Trustee”); Joint Reply by the Movants and the Girardi Trustee; and

 7   good cause appearing therefor,

 8   IT IS HEREBY ORDERED AS FOLLOWS:

 9           1.      The Motion is GRANTED and the Stipulation is APPROVED.

10           2.      The automatic stay of 11 U.S.C. § 362(a) is lifted, subject to the terms of

11   the Stipulation, to allow the Ruigomez Family to continue their collection efforts against

12   Erika, and third-party transferees, in the State Action, on behalf of the Girardi Bankruptcy

13   Estate. Notwithstanding anything to the contrary stated in the Stipulation, the automatic

14   stay is lifted for the limited purpose of (1) identifying recoverable assets; (2) eliciting

15   information that will lead to other recoverable assets; and (3) renewing ORAP liens, if

16   any exist.

17           3.      All assets identified by the Ruigomez Family shall be subject to all rights of

18   the Girardi Bankruptcy Estate and the GK Bankruptcy Estate, which parties shall meet

19   and confer in good faith to determine the character/ownership of the identified assets.

20   Should the parties be unable to come to an agreement, they shall seek a determination

21   by this Court, which shall have exclusive jurisdiction to determine the

22   character/ownership of the recovered assets.

23           4.      To the extent avoidance actions are required, such actions shall only be

24   commenced in this Court.

25           5.      The Ruigomez Family, the Girardi Trustee and the GK Trustee shall

26   cooperate with each other with their collection efforts against Erika and third-party

27
     1Unless stated otherwise, all capitalized terms used herein shall have the definition assigned in the
28   Motion.


                                                          2
Case 2:20-bk-21020-BR        Doc 238 Filed 07/06/21 Entered 07/06/21 14:45:51             Desc
                               Main Document Page 3 of 3


 1   transferees, including but not limited to, the scheduling of examinations, providing

 2   transcripts of examinations (including 2004 examinations) and providing access to

 3   related produced documents, and allowing representatives of the other bankruptcy

 4   estate’s trustee to attend and fully participate in such examinations.

 5            6.      This Court shall retain jurisdiction to resolve any and all disputes relating to

 6   this Order or to the Stipulation.

 7            IT IS SO ORDERED.

 8                                                ###

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   Date: July 6, 2021

25

26

27

28


                                                      3
